Citation Nr: 0607354	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a residual scar 
from a right eyebrow laceration.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant had active service from September 1973 to 
September 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In July 2005, the Board issued a decision that, inter alia, 
denied the veteran's claims for service connection for a 
lumbar spine disorder, hearing loss, tinnitus, and a residual 
scar from a right eyebrow laceration.  The veteran appealed, 
and in January 2006 the United States Court of Appeals for 
Veterans Claims (the Court) vacated those parts of the 
Board's July 2005 decision that denied the veteran's claims 
for service connection for a lumbar spine disorder, hearing 
loss, tinnitus, and a residual scar from a right eyebrow 
laceration, and remanded the case for readjudication in 
accordance with the Joint Motion for Remand (Joint Motion).

The issues of entitlement to service connection for a lumbar 
spine disorder, hearing loss, and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The appellant has a scar of the right eyebrow that is not 
related to a disease or injury incurred or aggravated in 
active service.


CONCLUSION OF LAW

A residual scar from a right eyebrow laceration was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. 

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the notice requirements have been satisfied 
in this matter, as discussed below. 

In January 2003 and March 2004, the RO sent the appellant 
letters which informed him of what evidence was necessary in 
order for VA to grant his claim for service connection for 
residuals of a scar from right eyebrow laceration.  These 
letters informed him that the RO would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The letters also discussed 
the attempts already made to obtain relevant evidence with 
regard to this appeal.  

The Board also observes that notice consistent with 38 
U.S.C.A. § 5103(a) must also conform to 38 C.F.R. § 
3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, although the VCAA 
notice letters to the appellant do not specifically contain 
this request, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The letters specifically 
identified certain evidence that the RO would secure.  They 
also asked the appellant to identify any other private, VA, 
or military medical treatment, as well as any other 
information or evidence he wanted the RO to secure.  In 
addition, the letters ask the appellant to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the appellant.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Moreover, the Board 
emphasizes that neither the appellant nor his representative 
have made any showing or allegation that the content of the 
VCAA letters resulted in any prejudice.  See Mayfield, supra.  

The appellant was also notified in the August 2003 rating 
decision and the February 2004 statement of the case (SOC) of 
the evidence necessary to substantiate his claim, and of the 
applicable laws and regulations.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided its 
initial VCAA notice in January 2003, prior to the August 2003 
adverse determination on appeal; thus, there is no conflict 
with Pelegrini. 

With respect to the duty to assist, the record shows that the 
RO has secured the appellant's service medical records, along 
with Social Security Administration (SSA) and available VA 
and private medical treatment records since service.  The 
veteran has not identified any additional records that may 
still be outstanding.  The veteran was provided with a VA 
examination in February 2003.  Therefore, the Board finds 
that VA has satisfied its duty to assist.  38 U.S.C.A. § 
5103A.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Pond v. West, 12 
Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b) 
(2004); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where 
the claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The appellant claims he incurred a laceration to the right 
eyebrow in service that resulted in a residual scar that 
should be service connected.  VA examination in February 2003 
diagnosed multiple well-healed scars of the right orbit, very 
superficial and of no significance.  This diagnosis satisfies 
the initial element of a service-connection claim.

From the examiner's interview in February 2003 with the 
appellant, it was noted that the appellant asserted he was 
involved during service in an October 1974 accident when he 
landed on his back and suffered a laceration to the right 
side of his orbit.  The lesion was apparently sutured and 
treated conservatively with a residual scar; there was no 
muscle or nerve damage.  The appellant amplified this 
description of the right eyebrow scar in his October 2004 
hearing testimony.  The appellant maintained he did not know 
why a right eyebrow scar was not documented in his service 
medical records.  He claimed he was cut above the right 
eyebrow when he went through a glass window in service in 
October 1974.  He also claimed he was in a fight in January 
or February 1975 and sent to sick bay where they put in 
stitches resulting in a scar on the right eyebrow.  The 
hearing transcript indicates the scar is three to four inches 
long and is visible.

Nonetheless, the service medical records are silent as to a 
scar of the right eyebrow.  The service entrance examination 
in June 1973 was silent as to any scar of the right 
"eyebrow", though it did record a three-quarter inch scar of 
the right forehead.  A service clinical record entry in 
October 1974 indicated the appellant experienced multiple 
lacerations of the left thigh, left neck, left hand, and 
right buttocks, which did not record a laceration of the 
right eyebrow.  The separation examination in August 1975 
noted a one-inch right forearm scar, and did not discuss the 
forehead scar noted at enlistment.  Thus, there is no 
documentation of a right eyebrow injury that might have 
resulted in the present right eyebrow scar.  Moreover, if the 
right forehead scar noted at both entrance and separation 
examinations corresponds to the present right eyebrow scar, 
there is no evidence - within the service medical records or 
thereafter - of an increase in symptomatology during service 
that might support service connection on an aggravation 
basis.  

In accordance with the Joint Motion, the Board notes that 
under Layno, supra, some types of disability are such that 
lay observation is competent to identify its existence.  The 
veteran's right eyebrow scar is such a disability.  However, 
the outcome of this adjudication does not turn on the present 
existence of such a scar, which the Board has conceded from 
the February 2003 examination findings, but rather on whether 
the presently noted scar is a result of an injury during 
service.  The lack of objective documentation of such injury 
or scar during service is the missing ingredient in the 
veteran's claim, and it is one that no lay observation under 
Layno can overcome.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against service connection for a right eyebrow 
laceration.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a residual scar from a right eyebrow 
laceration is denied.


REMAND

The Joint Motion indicated that the veteran was entitled to 
nexus opinions with respect to his claims of entitlement to 
service connection for hearing loss, tinnitus, and a lumbar 
spine disorder, under Charles v. Principi, 16 Vet. App. 370 
(2002).

While the Board notes that, contrary to the statement in the 
Joint Motion that the evidence does not contain a medical 
nexus opinion regarding hearing loss, the November 2003 VA 
audiologist's report specifically states that "it is not 
felt that his hearing loss, regardless of the level did not 
[sic] begin as a result of his military service."  
Nonetheless, the Board is bound by the Court's order and the 
terms of the Joint Motion.  Therefore the requested 
examinations should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA audiologic examination.  The examiner 
should review this REMAND as well as the 
claims folder prior to the examination.  
The examiner is specifically requested to 
review the service medical records, 
including the complaint of tinnitus in 
March 1974 (with diagnosis of otitis 
externa) and the August 1975 service 
separation examination; the December 2002 
VA treatment records showing complaints of 
hearing loss and tinnitus; and the 
November 2003 VA audiologist's report.  
The examiner is requested to provide an 
opinion as to whether there is a 
50 percent probability or greater that any 
currently diagnosed hearing loss and/or 
tinnitus is related to any incident of the 
veteran's service in the mid-1970, 
including exposure to noise on an aircraft 
carrier.  A complete rationale for any 
conclusions reached would be helpful in 
adjudicating the claim.

2.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and probable etiology of any 
lumbar spine disability.  The examiner 
should review this REMAND as well as the 
claims folder prior to the examination.  
The examiner is specifically requested to 
review the service medical records, 
including the August 1975 service 
separation examination, the February 2003 
VA examination report that noted 
degenerative joint disease of the 
lumbosacral spine, and the November 2003 
SSA disability examination.  The examiner 
is requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
lumbar spine disability is related to, or 
caused by, the veteran's active military 
service.  A complete rationale for any 
conclusions reached would be helpful in 
adjudicating the claim.

3.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection for hearing loss, 
tinnitus, and a lumbar spine disorder.  If 
any claim remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
allowed a reasonable time in which to 
respond.  Thereafter, the case should be 
returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


